Title: From George Washington to George Measam, 13 June 1779
From: Washington, George
To: Measam, George


        
          Sir
          Head Quarters Smiths Clove [N.Y.]June 13th 1779
        
        Your favour of the 9th instant came to hand yesterday—Three of the 6th 11th of May & 2d of June have been also received and through hurry of business lain by.
        The shoes overalls and shirts which were coming on to Fish Kill and stopped in consequence of the enemy’s approach, I have directed Col. Hay to have forwarded to the army.
        I am sorry to discover among a quantity of shoes delivered out yesterday a large proportion unfit for use. Some regiments had an inspection condemned and returned all they had received—I wish the most effectual measures to be taken to prevent the like in future—I need not enlarge on the loss to the public and injury to the service which attend instances of this kind. The shoes rejected were in some of the hhds marked & numbered RL 14. 15. 18—63. 65: 71—75—61. 72. 73—69 & 60.
        The blankets mentioned in yours of the 2d of June are to remain where they are ’till further orders.
        I am much obliged to you for the Register. It will be very useful to me. I am Sir Yr Most Obedt serv.
      